McBRIDE, Judge.
This is the suit instituted by the inter-venor as administratrix of the Succession of Joseph Schilling ag'ainst the receiver of the defendant corporation for $42,000.00 for the death of Schilling. A previous suit brought by intervenor as widow of the decedent has been dismissed on the receiver’s exception of no cause of action. See, Ott & Prados v. New Orleans Coal and Bisso Towboat Company, 55 So.2d 614.
The present action was dismissed below on an exception of lis pendens, because of the pendency of the suit brought by Mrs. Schilling as widow. The matter is up for consideration on intervenor’s appeal from the judgment maintaining the exception of lis pendens.
The exception now has no foundation. Whatever merit, if any, it might have had while the former suit was pending need not be discussed. The dismissal of the first suit has removed any barrier to Mrs. Schilling now proceeding with the claim as adminis-tratrix of her husband’s succession.
For the reasons assigned, the judgment appealed from is reversed and the exception of lis pendens is dismissed; the matter is now remanded to' the court below for further proceedings in accordance with law; the receiver is to pay the costs of this appeal, and all other costs are to await the final determination of the matter.
Reversed and remanded.